Citation Nr: 1456725	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for upper back disability (trapezius strain).

2.  Entitlement to service connection for lower back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from December 1992 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A hearing transcript is associated with the record.  In June 2014, the Board remanded the case for consideration of pertinent evidence submitted after the Board hearing without a waiver of consideration by the Agency of Original Jurisdiction (AOJ).

The Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for upper back (trapezius strain) and lower back disabilities.   Statements and testimony from the Veteran reflect his belief that his current disorders are related to an injury sustained during service.  Specifically, he reports that he injured his upper and lower back during a fire drill when he fell down a ladder on ship.  He reports that he obtained medical treatment after this event.  He was given Motrin and a "rack pass."  Thereafter, the Veteran reports that he self-treated his back symptoms.  He reports continuity of back symptoms since service.  In support of his claim, the Veteran submitted a "buddy" statement dated in January 2010 indicating that the Veteran injured his back when he fell down a ladder and went for medical care after the incident.  

STRs reflect that the Veteran presented in October 1993 for complaints of low back pain after lifting, assessed as low back strain/sprain.  He was treated with Motrin and given back exercises along with restricted lifting activities for a week.  Subsequently dated STR show no further complaints or findings for the back.  A February 1994 note reflects complained of a stiff neck assessed as strain of the right trapezius muscle.  An August 1995 note shows a cyst of the upper back was excised.  Report of separation examination dated in June 1996 shows normal clinical evaluation for the musculoskeletal system and spine, and the Veteran denied recurrent back

The record contains conflicting medical opinions.  In support of his claim, the Veteran submitted a medical nexus statement, which reflects a review of medical records for lumbar disc herniation.  These records were identified as the "Treatment records held by my office from" July 2006 to February 2012.  It was indicated that the disability "Was most likely caused by or is the result of an onset an event(s) which occurred while in service (probability 51% or better).  The explanation was that the Veteran "has mentioned to me throughout his lengthy protocol that his lower back and sciatic pain had occurred from a twisting lifting injury in approx.[imately] 1994.  He had been experiencing pain throughout the years."  It is unclear who authorized this statement as the form provided includes an illegible signature and no business card was attached as requested on the form.  Further, while the statement notes that records from July 2006 to February 2012 were reviewed, no medical records were attached.  On remand, the Veteran should identify the author of the February 2014 and the agency of original jurisdiction (AOJ) should make appropriate efforts to associate the treatment records dated from July 2006 to February referenced in the statement.  

In contrast, the report of a November 2009 VA compensation and pension examination notes that the Veteran's reflects a diagnosis of herniated disc and stenosis with radiculopathy.  The examiner opined that lumbar herniated disc and stenosis with radiculopathy is less likely as not (less than 50/50 probability) caused by or a result of an in service event based on STRs that showed no history of trauma to the lower back, the single documented in-service treatment in 1993, and the absence of documented treatment for back symptoms intervening service and 2006.  The examiner indicated that it is unknown whether the Veteran's back in 2006 was acute or chronic.

On remand, the Veteran should be afforded a new examination to reconcile the conflicting evidence regarding the Veteran's claimed low back disability and to address the etiology of any current trapezius, upper back or lower back disability.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should ask the Veteran to identify the author of the February 2014 medical statement.  

2.  Thereafter, the AOJ, with any assistance required from the Veteran, should contact the author of the February 2014 statement and ask the author to provide copies of the treatment records dated from July 2006 to February 2012 referenced in the February 2014 medical statement.  

3.  Thereafter, the AOJ should schedule the Veteran for an examination to determine the etiology of any current upper back disability and lower back disability.  The Veteran's claim folder and a copy of this Remand should be provided to the examiner for review prior to the examination.  The examiner is asked to provide written responses to the following inquiries:

(a)  The examiner should identify with specificity any disability of the trapezius, upper back and/or lower back that are currently show or that has been manifested at any time since the Veteran filed his current claim in June 2009.  

(c)  For each trapezius, upper back or lower back disability identified, the examiner should proffer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is etiologically related to the Veteran's military service.

In so doing, the examiner should indicate whether the Veteran currently has (or has had at any time since June 2009) a disability of the trapezius, upper back, and/or lower back that resulted from his in-service fall down a ladder and/or documented back strain/sprain in October 1993, trapezius strain in February 1994, and/or upper back cyst in August 1995.  

The examiner should presume that the Veteran's report of falling from a ladder during a fire drill happened as described by the Veteran.   

The examiner should provide a complete rationale for any opinion reached.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the most recent supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



